ACCEPTED
                                                                                                                 12-15-00047-CV
                                                                                                    TWELFTH COURT OF APPEALS
                                                                                                                  TYLER, TEXAS
                                                                                                            11/2/2015 1:40:43 PM
                                                                                                                       Pam Estes
                                                                                                                          CLERK



                                 Cause No. 12-15-00047-CV
                               IN THE COURT OF APPEALS
                                                                   FILED IN
                          FOR THE TWELFTH JUDICIAL DISTRICT 12th COURT OF APPEALS
                                     TYLER, TEXAS                TYLER, TEXAS
                                                  11/2/2015 1:40:43 PM
                                                         PAM ESTES
                                                           Clerk
===============================================================

                                         MARK J. HEALEY
                                          APPELLANT

                                                    V.

                                        EDWIN N. HEALEY
                                           APPELLEE


------------------------------------------------------------------------------------------------------------

                           On Appeal from Cause No. 2014C-0638
                     From the 3rd District Court, Henderson County, Texas
                         Honorable Mark Calhoon, Judge Presiding

 --------------------------------------------------------------------------------------------------------
        MOTION TO EXTEND TIME FOR FILING APPELLANT'S BRIEF

===============================================================

TO THE HONORABLE JUDGE OF SAID COURT:

                                                     I.

        Now comes Appellant is Mark J. Healey and moves the Court for an extension of
time to November 30, 2015 to file his Reply Brief and in support thereof, would show the
Court:

                                                    II.

        The Appellant’s brief without extension is due November 10, 2015.

                                                    III.

        A Reply Brief is needed in this cause to clearly present the issues to the Court.
                                          IV.

       Appellant’s attorney’s work schedule makes it extremely difficult to properly
prepare a Reply Brief within the 20 day period of the filing of Appellee’s Brief and
settlement discussions are in progress.

                                          V.

       No previous extensions of time have been requested or granted for Appellant’s
Reply Brief.

                                          VI.

      Appellant’s attorney has conferred with Appellee’s attorney regarding this motion
and Appellee’s attorney does not oppose this motion.

     WHEREFORE, Appellant moves the Court for an extension of time until
November 30, 2015 in which to file Appellant’s Reply Brief.

                                    Respectfully submitted,

                                    STARK & GROOM, LLP
                                    110 E. Corsicana St.
                                    Athens, TX 75751
                                    903-675-5691 Telephone
                                    903-675-6454 Facsimile
                                    stevestark@starkandgroom.com Email


                                    /s/ Steve Stark
                                    Steve Stark
                                    State Bar No. 19066000
                                    Attorney for Appellant
                        CERTIFICATE OF CONFERENCE

       Appellant’s Attorney hereby certifies that he conferred with Koy Killen by

telephone on October 29, 2015 and counsel does not oppose the requested extension.



                                            _/s/_Steve Stark




                            CERTIFICATE OF SERVICE

        I certify that on November 2, 2015 a true and correct copy of Appellant’s Motion
To Extend Time of Filing Reply to Appellee’s Brief was served on all parties or counsel
of record in accordance with rules.


Koy R. Killen                Via Fax: 817-447-0052
104 South Main Street
Burleson, Texas 76028

Paul C. Healey
3309 Heather Hill
Garland, Texas 75044



                                            _/s/_Steve Stark